                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                 Plaintiff                               Case No. 6:20-cv-00764


                 v.                                      JURY TRIAL DEMANDED


     DOORDASH, INC.,

                 Defendant


                      ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        GreatGigz Solutions, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

Infringement against DoorDash, Inc. (“DoorDash” or “Defendant”), and alleges, upon information and

belief, as follows:

                                            THE PARTIES

1.      GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws

        of the State of Florida with its principal place of business at 600 S. Dixie Highway, Suite 605,

        West Palm Beach, Florida 33401.

2.      Upon information and belief, DoorDash, Inc. is a domestic corporation organized and existing

        under the laws of Delaware, with a principal place of business located in San Francisco,

        California. DoorDash, Inc. may be served through its registered agent in the State of Texas at

        Registered Agent Solutions, 1701 Directors Blvd., Suite 300, Austin, Texas 78744.           On

        information and belief, DoorDash sells and offers to sell products and services throughout the

        State of Texas, including in this judicial District, and introduces services via its infringing




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            1
     systems into the stream of commerce knowing and intending that they would be extensively used

     in the State of Texas and in this judicial District.        On information and belief, DoorDash

     specifically targets customers in the State of Texas and in this judicial District.

                                    JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant directly conducts business extensively

     throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

     advertising (including the provision of interactive web pages and mobile applications) its

     services in the State of Texas and in this District. Defendant has purposefully and voluntarily

     made its infringing systems available to residents of this District and into the stream of

     commerce with the intention and expectation that they will be purchased and used by consumers

     in    this   District.    DoorDash        Inc. is   an   American       on-demand     prepared food

     delivery service founded in 2013. On information and belief, DoorDash uses logistics services to

     offer food delivery from restaurants on-demand throughout this District and the State of Texas.

5.   On information and belief, Defendant maintains an ongoing and continuous business presence in

     the State of Texas and specifically within this District, which is illustrated by the fact that

     DoorDash has “dasher” orientation centers in the State of Texas in Austin, San Antonio, Dallas

     and Houston and an office in Austin, Texas.

     See https://craft.co/doordash/locations

     See https://help.doordash.com/dashers/s/article/San-Antonio?language=en_US

     See https://help.doordash.com/dashers/s/article/Austin-Central-Texas?language=en_US

     See https://help.doordash.com/dashers/s/article/Dallas?language=en_US




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             2
     See https://help.doordash.com/dashers/s/article/Houston-Texas?language=en_US

6.   DoorDash is also seeking to fill manager level positions in Texas, and specifically within this

     District.




     See:
     https://www.linkedin.com/jobs/search/?currentJobId=1961947882&f_C=3205573&geoId=9200
     0000&keywords=austin

7.   Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C.

     §§ 1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established

     business presence in this District.



                                           PATENTS-IN-SUIT




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        3
8.    GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

      Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the

      ’000 Patent”) (hereinafter collectively referred to as “the GGS Patents”).

9.    The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

      the United States Code.

10.   The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

      Joao.

11.   The GGS Patents each include numerous claims defining distinct inventions.

12.   The priority date of each of the GGS Patents is at least as early as July 31, 1999. As of the

      priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-

      routine.

13.   For example, and as evidence of the stated non-routine aspects of the inventions, during

      prosecution of the ’864 Patent, the patent examiner considered whether the claims of the ’864

      Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s decision

      in Alice. The patent examiner affirmatively and expressly found that the claims are in fact patent

      eligible under 35 USC §101 because all pending claims are directed to patent-eligible subject

      matter, because none of the pending claims are directed to an abstract idea, and because there

      would be no preemption of the abstract idea or the field of the abstract idea.

14.   GreatGigz Solutions, LLC alleges infringement on the part of Defendant of the ’194 Patent, the

      ’086 Patent, the ’864 Patent, and the ’000 Patent (collectively as the “Asserted Patents”).

15.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for Storing information regarding at least one of a job

      opening, a position, an assignment, a contract, and a project, and information regarding a job




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            4
      Search request, a processing device for processing information regarding the job Search request

      upon a detection of an occurrence of a Searching event, wherein the processing device utilizes

      information regarding the at least one of a job opening, a position, an assignment, a contract, and

      a project, Stored in the memory device, and further wherein the processing device generates a

      message containing information regarding at least one of a job opening, a position, an

      assignment, a contract, and a project, wherein the message is responsive to the job Search

      request, and a transmitter for transmitting the message to a communication device associated

      with an individual in real-time. See Abstract, ’194 Patent.

16.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information

      regarding a job search request or inquiry, a processing device which processing the information

      regarding a job search request or inquiry upon an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or

      information, a news release of a business event, an employment-related event, an economic

      report, industry-specific news, an event which creates an to fill a position, or an event which

      creates an interest to seek a position, and generates a message, containing the information

      regarding a job opening, position, assignment, contract, or project, responsive to the job search

      request or inquiry, and a transmitter which transmits the message to a communication device

      associated with an individual. See Abstract, ’086 Patent.

17.   The ’864 Patent relates generally to an apparatus, including a memory device for storing work

      schedule information or scheduling information for an individual, a transmitter for transmitting a

      job search request to a computer, wherein the computer is specially programmed for processing

      the job search request, for generating a message containing information regarding a job opening,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             5
      a position, an assignment, a contract, or a project, and for transmitting the message to the

      apparatus in response to the job search request; a receiver for receiving the message; and a

      display for displaying at least some of the information contained in the message. See Abstract,

      ’864 Patent.

18.   The ’000 Patent relates generally to an apparatus, including a memory which stores work

      schedule information or scheduling information for an employer, hiring entity, individual,

      independent contractor, temporary worker, or freelancer; a receiver which receives a first request

      to obtain work schedule information or scheduling information for the employer, hiring entity,

      individual, independent contractor, temporary worker, or freelancer, and the first request is

      received from a first communication device; a processing device, specially programmed for

      processing information contained in the first request, generates a first message containing the

      work schedule or scheduling information for the employer, hiring entity, individual, independent

      contractor, temporary worker, or freelancer; and a transmitter for transmitting the first message

      to the first communication device or to a second communication device.              The apparatus

      processes information in a second request. Information contained in the second request is based

      on the work schedule information or the scheduling information contained in the first message.

      See Abstract, ’000 Patent.

19.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999. At that time,

      the idea of launching DoorDash.com was still several years away.

20.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous

      now (and, as a result, are widely infringed), the specific combinations of elements, as recited in

      the claims, was not conventional or routine at the time of the invention.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              6
21.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

22.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in

      improved functionality of the claimed systems and represent technological improvements to the

      operation of computers.

23.   The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as claimed

      into substantially more than mere abstract ideas. For example, as of the date of invention, “[j]ob

      searching activities and recruitment activities typically require efforts in introducing parties to

      one another, pre-screening the parties prior to, and/or subsequent to, an introduction, acting as an

      information gathering entity for a party, exchanging information in order to determine if a

      relationship is appropriate and/or desirable, negotiating a deal, and/or consummating a deal

      between the respective parties. While individuals and/or employers and/or hiring entities can act

      on their own behalf during most of the process, one of the parties may typically enlist the efforts

      of an employment agency or agencies, a recruiter(s), a so-called ‘headhunter(s)’, an employment

      and/or career consultant(s), a temporary employment agency or agencies, a personal agent(s), a

      personal manager(s), and/or another intermediary or intermediaries, sometimes at great

      expense.” ’194 Patent at 1:59-2:6. The inventions as claimed overcome these deficiencies in the

      state of the art, and provide substantial cost savings to all parties. As explained, as of the date of

      invention, “[t]he enlistment of employment agencies, recruiters, so-called ‘headhunters’,

      employment and/or career consultants, temporary employment agencies, personal agents,

      personal managers, and/or other intermediaries, can be costly and can lead to job search efforts

      and/or recruitment efforts which may be limited in breadth and/or scope by the personal and/or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                7
      individual contacts, limitations and/or constraints associated with the employment agency,

      recruiter, so-called ‘headhunter’, employment and/or career consultant, temporary employment

      agency, personal agent, personal manager, and/or other intermediary.” Id. at 2:7-17. As such,

      the inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for a costly middle-man in the process is overcome. Id. at 2:18-24; 6:45-

      55.

24.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and recruitment efforts may be limited by and/or be

      constrained by limited personal contacts, geographical constraints, monetary constraints, and/or

      time constraints. Oftentimes, individuals, employers and/or hiring entities, do not have the

      resources to conduct their own respective job searching efforts or recruitment efforts. The

      enlistment of employment agencies, recruiters, so-called ‘headhunters’, employment and/or

      career consultants, temporary employment agencies, personal agents, personal managers, and/or

      other intermediaries, may not be sufficient to overcome these limitations and/or constraints,

      particularly, if the respective employment agency or agencies, recruiter(s), so-called

      ‘headhunter(s)’, employment and/or career consultant(s), temporary employment agency or

      agencies, personal agent(s), personal manager(s) and/or other intermediary or intermediaries, are

      working with similar limitations and/or constraints.” Id. at 2:26-42. As such, the inventions as

      claimed provide non-conventional solutions to the conventional problems of the day because the

      need for extensive personal contacts and geographical proximity are overcome.

25.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           8
      invention, “[t]he job search process and/or the recruitment process can typically be rendered

      more difficult in instances when additional information may be requested by one or by both of

      the parties concerning a counterpart. This typically results in time delays and/or additional

      expense to the party having to comply with such a request.” Id. at 2:43-48. As such, the

      inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for time-consuming delays is overcome.

26.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and/or recruitment efforts may further be rendered more

      difficult when the parties are not properly pre-screened, thereby resulting in wasted time and

      effort, and/or when the parties are not properly informed as to the needs and/or demands of a

      counterpart.   The needs and/or demands can include job description, job needs, project

      description, assignment description, salary, compensation, and/or other related information. The

      failure to pre-screen the parties and/or to conduct a dialog and/or initiate interviews and/or

      discussions when the parties may be so far apart regarding their respective needs, requests and/or

      expectations, for example, those involving job duties and/or salary, can result in wasted time and

      effort.” Id. at 2:49-61. As such, the inventions as claimed provide non-conventional solutions to

      the conventional problems of the day because the associated time and effort are reduced,

      resulting in more efficient processes and cost savings for all involved.

27.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[c]onfidentiality is typically another concern in job searching activities and/or in

      recruitment activities. Individuals, employees, and/or hiring entities may have an interest in,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            9
      and/or a desire for, maintaining confidentiality during at least some initial stages of any job

      search and/or recruitment effort. In some instances, once an initial interest is expressed, any

      confidentiality which may have existed may be lost for the remainder of the process.

      Sometimes, it may be desirable for an individual, an employer and/or hiring entity, to retain at

      least some level of confidentiality and/or anonymity further into the job search and/or

      recruitment process. In this manner, at least some confidentiality and/or anonymity can be

      preserved, especially if a deal between the parties is not ultimately reached.” Id. at 2:62-3:8. As

      such, the inventions as claimed provide non-conventional solutions to the conventional problems

      of the day because the need for confidentiality in the process is enhanced. See id. at 6:59-65.

28.   As noted above, during prosecution of the ’864 Patent, the patent examiner considered whether

      the claims of the ’864 Patent were eligible under 35 USC §101 in view of the United States

      Supreme Court’s decision in Alice. The patent examiner expressly found that the claims are in

      fact patent eligible under 35 USC §101 because all pending claims are directed to patent-eligible

      subject matter, none of the pending claims are directed to an abstract idea, and there would be no

      preemption of the abstract idea or the field of the abstract idea. For these same reasons, all of the

      claims of the Asserted Patents are patent-eligible.

29.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in

      the following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.

30.   After conducting a search for prior art during the examination of the ’194 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor;

      (iii) 5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              10
      11/1999, McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001,

      Callen et al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x)

      6,381,592, 4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

31.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is

      presumed that Examiner Colby used his or her knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

      presumed that Examiner Colby has experience in the field of the invention, and that the

      Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002).

32.   The ’194 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Oracle, Amazon, Monster,

      and CareerBuilder.

33.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.

34.   After conducting a search for prior art during the examination of the ’086 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et

      al.; (iii) 5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            11
      6,381,592, 4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003,

      Bukow; (viii) 6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991,

      12/2006, Suzuki et al.; and (xi) 2003/020531, 6/2003, Parker.

35.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

36.   The ’086 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Xerox, Yahoo!, EDS, Microsoft, CareerBuilder, Monster, LinkedIn, and

      IBM.

37.   The ’864 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’864 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/758.

38.   After conducting a search for prior art during the examination of the ’864 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark; (ii) 5,758,324, 5/1998, Hartman; (iii)

      5,832,497, 11/1998, Taylor; (iv) 5,862,223, 1/1999, Walker; (v) 5,884,270, 3/1999, Walker; (vi)

      5,884,272, 3/1999, Walker; (vii) 5,978,768, 11/1999, McGovern; (viii) 6,157,808, 12/2000,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            12
      Hollingsworth; (ix) 6,266,659, 7/2001, Nadkarni; (x) 6,370,510, 4/2002, McGovern; (xi)

      6.381,592, 4/2002, Reuning; (xii) 6,398,556, 6/2002, Ho; (xiii) 6,408,337, 6/2002, Dietz; (xiv)

      6,409,514, 6/2002, Bull; (xv) 6,466,91, 10/2002, Mitsuoka; (xvi) 6,718,340, 4/2004, Hartman;

      (xvii) 6,873,964, 3/2005, Williams; (xviii) 7,054,821, 5/2006, Rosenthal; (xix) 7,305,347,

      12/2007, Joao; (xx) 7,523,045, 4/2009, Walker; (xxi) 2001/0042000 Al, 11/2001, Defoor, Jr.;

      (xxii) 2002/0002476 A1, 1/2002, Mitsuoka; (xxiii) 2002/0152316 A1, 10/2002, Dietz; and (xxiv)

      2005/0010467 A1, 1/2005, Dietz.

39.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’864 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

40.   The ’864 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Xerox, Amazon, Monster,

      HP, CareerBuilder, Microsoft, LinkedIn, and General Electric.

41.   The ’000 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’000 Patent, the United States Patent Examiner searched for prior

      art across multiple classifications.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         13
42.   After conducting a search for prior art during the examination of the ’000 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,884,272, 3/1999, Walker; (ii) 6,266,659, 7/2001, Nadkarni; (iii)

      6,370,510, 4/2002, McGovern; (iv) 6,457,005, 9/2002, Torrey, (v) 7,305,347, 12/2007, Joao; and

      (vi) 2002/0120532 A1, 8/2002, McGovern.

43.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’000 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

44.   The ’000 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, General Electric, IBM, AT&T, HP,

      Yahoo!, Xerox, Monster, Amazon, CareerBuilder, Microsoft, Oracle, and LinkedIn.

45.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            14
      past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations

      omitted).

                            THE ACCUSED INSTRUMENTALITIES

46.   Upon information and belief, Defendant makes, sells, advertises, offers for sale, uses, or

      otherwise provides the DoorDash website and its ancillary sites, including its various Mobile

      Applications, in the United States.     The DoorDash apparatus comprises servers, hardware,

      software, and a collection of related and/or linked web pages and mobile applications for

      providing job search and/or recruitment services to individuals (including job seekers,

      contractors, and employers) in the United States. The DoorDash system comprises an apparatus

      with multiple interconnected infrastructures that infringe the Asserted Patents. The public-facing

      aspect of the DoorDash apparatus is the DoorDash website, which is available at

      www.DoorDash.com, together with the associated DoorDash Mobile Applications for

      Consumers and Drivers, respectively. Collectively, all of the foregoing comprises the “Accused

      Instrumentalities.”

                                            COUNT I
                             Infringement of U.S. Patent No. 6,662,194

47.   Plaintiff incorporates the above paragraphs by reference.

48.   Defendant has been on actual notice of the ’194 Patent at least as early as the date it received

      service of this Original Complaint.

49.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

50.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 25 of the ’194 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             15
51.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including individuals, independent contractors, temporary workers,

      and/or freelancers) in the United States.        On information and belief, the Accused

      Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

      but not limited to multiple data centers, including Amazon Web Services (“AWS”) data centers

      located across the United States.




      See https://aws.amazon.com/solutions/case-studies/doordash-case-study/




      See https://aws.amazon.com/rds/aurora/postgresql-features/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        16
     See https://aws.amazon.com/elasticache/




     See https://aws.amazon.com/cloudwatch/




     See https://aws.amazon.com/kinesis/




     See https://aws.amazon.com/redshift/?whats-new-cards.sort-
     by=item.additionalFields.postDateTime&whats-new-cards.sort-order=desc




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                   17
52.   On information and belief, the DoorDash Accused Instrumentalities comprise data centers

      housing memory devices, processing devices, receivers, and transmitters.




      See https://aws.amazon.com/solutions/case-studies/doordash-case-study/




      See https://aws.amazon.com/rds/aurora/postgresql-features/




      See https://aws.amazon.com/elasticache/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                18
      See https://aws.amazon.com/cloudwatch/




      See https://aws.amazon.com/kinesis/




      See https://aws.amazon.com/redshift/?whats-new-cards.sort-
      by=item.additionalFields.postDateTime&whats-new-cards.sort-order=desc


53.   The DoorDash Accused Instrumentalities comprise a memory device, which stores information

      regarding at least work schedule information and/or scheduling information for individual

      drivers (which DoorDash calls “Dashers”) in the DoorDash network, each of whom are, on

      information and belief, employed by DoorDash as independent contractors.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  19
      See https://help.doordash.com/dashers/s/ica-us?language=en_US




      See https://www.doordash.com/dasher/signup/#faq

54.   The DoorDash Accused Instrumentalities store work schedule information for each such Dasher

      (independent contractor) by virtue of the DoorDash Driver App, which allows Dashers to set

      their availability for food order deliveries (which DoorDash calls a “dash”).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    20
     See https://www.doordash.com/dasher/signup/#faq




     See https://www.doordash.com/dasher/signup/#faq




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT             21
     See “How to Use the Doordash Driver App: Guide & Tutorial For New Dashers in 2020,”
     available at https://www.youtube.com/watch?v=C0VAxypD0_k




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 22
      See “How to Use the Doordash Driver App: Guide & Tutorial For New Dashers in 2020,”
      available at https://www.youtube.com/watch?v=C0VAxypD0_k


55.   The DoorDash Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the DoorDash Consumer

      App and/or the user of the DoorDash web page at DoorDash.com). On information and belief,

      when a user seeks to place a food order using the DoorDash apparatus, a first request is

      generated to obtain the work schedule information for the known available Dashers (independent

      contractors) in order to generate an estimated time of arrival (ETA). If acceptable, the user has

      the option of placing the food order and completing the transaction.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          23
     See https://www.doordash.com/en-US




     See https://apps.apple.com/app/id719972451?mt=8




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT             24
     See “How To Order Food Delivery with the DoorDash App Walk Thru - DoorDash Promo
     Coupon Code,” available at https://www.youtube.com/watch?v=UHppt760_gA




     See https://doordash.engineering/2020/02/28/next-generation-optimization-for-dasher-dispatch-
     at-doordash/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       25
     See “How to Use the Doordash Driver App: Guide & Tutorial For New Dashers in 2020,”
     available at https://www.youtube.com/watch?v=C0VAxypD0_k




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 26
      See “How to Use the Doordash Driver App: Guide & Tutorial For New Dashers in 2020,”
      available at https://www.youtube.com/watch?v=C0VAxypD0_k


56.   On information and belief, when a consumer submits a food order using the DoorDash Accused

      Instrumentalities, the order comprises a second request to engage and obtain the DoorDash

      Dasher in the vicinity, and to thereafter receive delivery/status information. On information and

      belief, the DoorDash Dashers are notified via “push notification” when a new food order (dash)

      is available for fulfillment. On information and belief, Dashers are notified of available dashes

      based on their proximity to the restaurant that the consumer has ordered from. On information

      and belief, a dash is assigned to the first notified Dasher that accepts the batch. The second




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          27
     request is confirmed, and the consumer is given real-time information regarding the Dasher’s

     progress via the DoorDash Consumer App.




     See “How to Use the Doordash Driver App: Guide & Tutorial For New Dashers in 2020,”
     available at https://www.youtube.com/watch?v=C0VAxypD0_k




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    28
      See “How To Order Food Delivery with the DoorDash App Walk Thru - DoorDash Promo
      Coupon Code,” available at https://www.youtube.com/watch?v=UHppt760_gA


57.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’194 Patent.

58.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’194 Patent, such infringement is necessarily willful and

      deliberate.    Plaintiff believes and contends that Defendant’s continuance of its clear and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          29
      inexcusable infringement of the ’194 Patent post-notice is willful, wanton, malicious, bad-faith,

      deliberate, and/or consciously wrongful.

59.   Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

      an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

      damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

      including treble damages, pursuant to 35 U.S.C. § 284.

60.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT II
                             Infringement of U.S. Patent No. 7,490,086

61.   Plaintiff incorporates the above paragraphs by reference.

62.   Defendant has been on actual notice of the ’086 Patent at least as early as the date it received

      service of this Original Complaint.

63.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

64.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 18 of the ’086 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

65.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including individuals, independent contractors, temporary workers,

      and/or freelancers) in the United States.           On information and belief, the Accused

      Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             30
      but not limited to multiple data centers, including Amazon Web Services (“AWS”) data centers

      located across the United States. See above.

66.   On information and belief, the DoorDash Accused Instrumentalities comprise data centers

      housing memory devices, processing devices, receivers, and transmitters. See above.

67.   The DoorDash Accused Instrumentalities comprise a memory device, which stores information

      regarding at individuals available for applying for a job opportunity or hiring need.         On

      information and belief, the DoorDash memory device stores information concerning dashers who

      are available and willing to accept assignments within the DoorDash network. Each such dasher,

      on information and belief, is employed by DoorDash as an independent contractor and is retained

      by users of the DoorDash apparatus to perform specific, defined tasks for the benefit of the user.

      See above.

68.   The DoorDash Accused Instrumentalities store work schedule information for each such Dasher

      (independent contractor) by virtue of the DoorDash Driver App, which allows Dashers to set

      their availability for food orders (dashes). See above.

69.   The DoorDash Accused Instrumentalities comprise a processing device which automatically

      detects searching events, which occur when a user of the DoorDash apparatus submits a food

      order. Each such food order comprises a job posting for DoorDash Dashers, and otherwise

      comprises an event which creates an interest in an individual (the dasher) to seek and accept the

      position. See above.

70.   The DoorDash Accused Instrumentalities comprise a processing device which generates a

      message containing information regarding the individual, e.g., Dasher, (including but not limited

      to, availability, proximity, acceptance, identity, photo, estimated time of arrival, and location.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           31
      The message is transmitted to the user (employer or hiring entity) via the DoorDash Consumer

      App or via the DoorDash website. See above.

71.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’086 Patent.

72.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’086 Patent, such infringement is necessarily willful and

      deliberate.    Plaintiff believes and contends that Defendant’s continuance of its clear and

      inexcusable infringement of the ’086 Patent post-notice is willful, wanton, malicious, bad-faith,

      deliberate, and/or consciously wrongful.

73.   Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

      an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

      damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

      including treble damages, pursuant to 35 U.S.C. § 284.

74.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT III
                             Infringement of U.S. Patent No. 9,760,864

75.   Plaintiff incorporates the above paragraphs by reference.

76.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

77.   Upon information and belief, Defendant has directly infringed at least Claim 1 of the ’864 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             32
78.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including individuals, independent contractors, temporary workers,

      and/or freelancers) in the United States.           On information and belief, the Accused

      Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

      but not limited to multiple data centers, including Amazon Web Services (“AWS”) data centers

      located across the United States. See above.

79.   On information and belief, the DoorDash Accused Instrumentalities comprise data centers

      housing memory devices, processing devices, receivers, and transmitters. See above.

80.   The DoorDash Accused Instrumentalities comprise a memory device or database, which stores at

      least work schedule information and/or scheduling information for individual dashers in the

      DoorDash network, each of whom are, on information and belief, employed by DoorDash as

      independent contractors. See above.

81.   The DoorDash Accused Instrumentalities store work schedule information for each such Dasher

      (independent contractor) by virtue of the DoorDash Driver App, which allows Dashers to set

      their availability for food orders (dashes). See above.

82.   The DoorDash Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the DoorDash Consumer

      App and/or the user of the DoorDash web page at DoorDash.com). On information and belief,

      when a user seeks to place an order using the DoorDash apparatus, a first request is generated to

      obtain the work schedule information for the known available Dashers (independent contractors)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          33
      in order to generate an estimated time of arrival (ETA). If acceptable, the user has the option of

      placing the food order and completing the transaction. See above.

83.   On information and belief, when a consumer submits a food order using the DoorDash Accused

      Instrumentalities, the food order comprises a second request to engage and obtain the DoorDash

      Dasher in the vicinity, and to thereafter receive delivery/status information. On information and

      belief, the DoorDash Dashers are notified via “push notification” when a new food order (dash)

      is available for fulfillment. On information and belief, Dashers are notified of available dashes

      based on their proximity to the restaurant that the consumer has ordered from. On information

      and belief, a dash is assigned to the first notified Dasher that accepts the batch. The second

      request is confirmed, and the consumer is given real-time information regarding the Dasher’s

      progress via the DoorDash Consumer App. See above.

84.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’864 Patent.

85.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble

      damages, pursuant to 35 U.S.C. § 284.

86.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT IV
                            Infringement of U.S. Patent No. 10,096,000

87.   Plaintiff incorporates the above paragraphs by reference.

88.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           34
89.   Upon information and belief, Defendant has directly infringed at least Claim 1 of the ’000 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

90.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including individuals, independent contractors, temporary workers,

      and/or freelancers) in the United States.           On information and belief, the Accused

      Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

      but not limited to multiple data centers, including Amazon Web Services (“AWS”) data centers

      located across the United States. See above.

91.   On information and belief, the DoorDash Accused Instrumentalities comprise data centers

      housing memory devices, processing devices, receivers, and transmitters. See above.

92.   The DoorDash Accused Instrumentalities comprise a memory device or database, which stores

      information regarding at least work schedule information and/or scheduling information for

      Dashers in the DoorDash network, each of whom are, on information and belief, employed by

      DoorDash as independent contractors. See above.

93.   The DoorDash Accused Instrumentalities store work schedule information for each such Dasher

      (independent contractor) by virtue of the DoorDash Driver App, which allows Dashers to set

      their availability for food orders (dashes). See above.

94.   The DoorDash Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the DoorDash Consumer

      App and/or the user of the DoorDash web page at DoorDash.com). On information and belief,

      when a user seeks to place a food order using the DoorDash apparatus, a first request is




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             35
       generated to obtain the work schedule information for the known available Dashers (independent

       contractors) in order to generate an estimated time of arrival (ETA). If acceptable, the user has

       the option of placing the food order and completing the transaction. See above.

95.    On information and belief, when a consumer submits a food order using the DoorDash Accused

       Instrumentalities, the food order comprises a second request to engage and obtain the DoorDash

       Dasher in the vicinity, and to thereafter receive delivery/status information. On information and

       belief, the DoorDash Dashers are notified via “push notification” when a new food order (dash)

       is available for fulfillment. On information and belief, Dashers are notified of available dashes

       based on their proximity to the restaurant that the consumer has ordered from. On information

       and belief, a dash is assigned to the first notified Dasher that accepts the batch. The second

       request is confirmed, and the consumer is given real-time information regarding the Dasher’s

       progress via the DoorDash Consumer App. See above.

96.    The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’000 Patent.

97.    Based on the foregoing, Plaintiff requests an award enhanced damages, including treble

       damages, pursuant to 35 U.S.C. § 284.

98.    Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

                                      PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment

against Defendant as follows:




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           36
     1.     Declaring that Defendant has infringed each of the Asserted Patents;

     2.     Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s

            infringement of the Asserted Patents;

     3.     Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

     4.     Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and

     5.     Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.

                                        JURY DEMAND

     GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          37
Dated: August 21, 2020                Respectfully Submitted

                                      /s/ Thomas Fasone III
                                      Thomas Fasone III
                                      Texas Bar No. 00785382
                                      tfasone@ghiplaw.com
                                      M. Scott Fuller
                                      Texas Bar No. 24036607
                                      sfuller@ghiplaw.com
                                      Randall Garteiser
                                      Texas Bar No. 24038912
                                      rgarteiser@ghiplaw.com
                                      René Vazquez
                                      Pro Hac Vice Anticipated

                                      GARTEISER HONEA, PLLC
                                      119 W. Ferguson Street
                                      Tyler, Texas 75702
                                      Telephone: (903) 705-7420
                                      Facsimile: (888) 908-4400


                                      Raymond W. Mort, III
                                      Texas State Bar No. 00791308
                                      raymort@austinlaw.com
                                      THE MORT LAW FIRM, PLLC
                                      100 Congress Ave, Suite 2000
                                      Austin, Texas 78701
                                      Tel/Fax: (512) 865-7950

                                      ATTORNEYS FOR
                                      GREATGIGZ SOLUTIONS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           38
